Exhibit 10.16
POSTROCK ENERGY CORPORATION
2010 LONG-TERM INCENTIVE PLAN
RESTRICTED SHARES AWARD AGREEMENT

     
Date of Grant:
  April 26, 2010
 
   
Number of Restricted Shares Granted:
  8,328

          This Restricted Shares Award Agreement (the “Agreement”) dated
April 26, 2010, is made by and between PostRock Energy Corporation, a Delaware
corporation (the “Company”), and David C. Lawler (“Participant”).
RECITALS:
          A. The Company established the 2010 Long-Term Incentive Plan (the
“Plan”) under which the Company may grant eligible employees and non-employee
directors of the Company and its Subsidiaries certain equity-based awards.
          B. Participant is an eligible employee or non-employee director of the
Company or one of its Subsidiaries and, pursuant to the Paragraph 5 of the first
amendment to Participant’s employment agreement, as a result of achieving
certain 2009 MIP performance targets, the Company has elected to grant to
Participant Restricted Shares under the Plan pursuant to and in accordance with
this Agreement.
AGREEMENT:
          1. Incorporation of Plan.
          All provisions of this Agreement and the rights of Participant
hereunder are subject in all respects to the provisions of the Plan and the
powers of the Plan Committee therein provided. Capitalized terms used in this
Agreement but not defined herein shall have the meaning set forth in the Plan.
          2. Grant of Restricted Shares.
          Subject to the conditions and restrictions set forth in this Agreement
and in the Plan, the Company hereby grants to Participant that number of
Restricted Shares identified above opposite the heading “Number of Restricted
Shares Granted.”
          3. Restrictions on Transfer/Period of Restriction.
          Subject to any exceptions set forth in this Agreement or in the Plan,
the Restricted Shares or the rights relating thereto may not be sold,
transferred, gifted, bequeathed, pledged, assigned, or otherwise alienated or
hypothecated, voluntarily or involuntarily, prior to the Vesting Date for the
Restricted Shares (as provided below). On the Vesting Date, the restriction on
transfer shall lapse and the Restricted Shares, if not previously forfeited
pursuant to Section 4

1



--------------------------------------------------------------------------------



 



below, will become freely transferable under this Agreement and the Plan,
subject only to such further limitations on transfer, if any, as may exist under
applicable law or any other agreement binding upon Participant. Subject to any
exceptions listed in this Agreement or in the Plan, all Restricted Shares under
this Agreement shall become fully vested on April 26, 2011 (the “Vesting Date”).
          4. Forfeiture Prior to Vesting.
     (a) General Rule. Except as provided below in Section 4(c) of this
Agreement, if Participant experiences a Termination of Affiliation with the
Company or any of its Subsidiaries before the end of the Period of Restriction
for the Restricted Shares, Participant will thereupon immediately forfeit all
unvested Restricted Shares, and the full ownership of such Restricted Shares and
rights will revert to the Company. Upon such forfeiture, Participant shall have
no further rights under this Agreement. For purposes of this Agreement, transfer
of employment between the Company and any of its Subsidiaries does not
constitute a Termination of Affiliation.
     (b) No Vesting Upon Death and Disability. Section 5.4(b) of the Plan shall
not apply and thus the Restricted Shares granted under this Agreement will not
become fully vested if Participant has a Termination of Affiliation on account
of death or Disability.
     (c) Actual or Constructive Termination of Affiliation by the Company.
Notwithstanding Section 4(a) of this Agreement, if Participant experiences a
Termination of Affiliation before the end of the Period of Restriction due to
the Company’s termination of Participant’s employment without “Cause” or due to
Participant’s resignation for “Good Reason” (as the terms “Cause” and “Good
Reason” are defined in Participant’s Employment Agreement dated April 10, 2007,
as amended, or any successor employment agreement between the Company and
Participant), all restrictions on the Restricted Shares will lapse and cease to
be effective as of the date of Participant’s Termination of Affiliation by the
Company without Cause or Participant for Good Reason. For the avoidance of
doubt, for purposes of this Section 4(c), the definitions of “Cause” and “Good
Reason” set forth in the Plan are not applicable.
          5. Certificates.
          The Restricted Shares shall be issued in the name of Participant as of
the Date of Grant. The certificates representing the Restricted Shares shall
bear a legend similar to the following:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED SECURITIES AND SUBJECT
TO CERTAIN CONDITIONS UNDER THE POSTROCK ENERGY CORPORATION 2010 LONG-TERM
INCENTIVE PLAN AND THE APPLICABLE RESTRICTED SHARES AWARD AGREEMENT PURSUANT TO
WHICH THE SHARES WERE ISSUED. THESE SHARES ARE SUBJECT TO A RISK OF FORFEITURE
AND CANNOT BE SOLD, DONATED, TRANSFERRED OR IN ANY OTHER MANNER ENCUMBERED
EXCEPT IN ACCORDANCE WITH THE TERMS OF SUCH PLAN AND AGREEMENT, COPIES OF WHICH
ARE

2



--------------------------------------------------------------------------------



 



AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICE OF POSTROCK ENERGY CORPORATION.
          6. Dividends and Voting.
          Participant is entitled to (a) receive all dividends, whether payable
in stock or cash, or other distributions, declared on or with respect to any
Restricted Shares as of a record date that occurs during the Period of
Restriction (and before any forfeiture of the Restricted Shares), payable at the
same time as such dividends or distributions are made to the Company’s
shareholders, and (b) exercise all voting rights with respect to the Restricted
Shares, if the record date for the exercise of such voting rights occurs during
the Period of Restriction (and before any forfeiture of the Restricted Shares).
          7. Plan Committee Authority.
          Any questions concerning the interpretation of this Agreement and any
controversy which arises under this Agreement shall be settled by the Plan
Committee in its sole discretion.
          8. Headings.
          Headings are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
          9. Notice of I.R.C. Section 83(b) Election.
          If Participant desires to make an election under Section 83(b) of the
Code relating to the award of Restricted Shares, Participant shall notify the
Company or its delegate in writing of such election within 30 days of the Date
of Grant. Participant shall be solely responsible for making such a Section
83(b) election and satisfying all notice and filing requirements under the Code.
          10. Designation of Beneficiary.
          Participant may designate a person or persons to receive, in the event
of his death, any Shares resulting from the vesting of Restricted Shares or
other property then or thereafter distributable relating to such Shares. Such
designation may be made either in the space indicated at the end of this
Agreement or in a written instrument delivered to the Company. If Participant
fails effectively to designate a beneficiary, then the person(s), or trust(s)
entitled by will or the laws of descent and distribution shall be deemed to be
the beneficiary of the transfer.
          11. Tax Withholding.
          To the extent that the grant or vesting of any of the Restricted
Shares granted hereunder may obligate the Company to pay withholding taxes on
behalf of Participant, the Company shall have the power to withhold, or require
Participant to remit to the Company, an amount sufficient to satisfy any such
federal, state, local or foreign withholding tax requirements.

3



--------------------------------------------------------------------------------



 



          12. Amendment.
          This Agreement may be amended only by a writing executed by the
parties hereto which specifically states that it is amending this Agreement.
          13. Governing Law.
          The laws of the State of Delaware will govern the interpretation,
validity and performance of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.
          14. Binding Effect.
          Except as expressly stated herein to the contrary, this Agreement will
be binding upon and inure to the benefit of the respective heirs, legal
representatives, successors and assigns of the parties hereto.
          This Agreement has been executed and delivered by the parties hereto
effective the day and year first above written.

            POSTROCK ENERGY CORPORATION
      By:   /s/ Gary Pittman         Gary Pittman                PARTICIPANT
      /s/ David C. Lawler       David C. Lawler         

              Designation of Beneficiary
[redacted]     (Relationship to Recipient)         

[redacted]

 
(Name of Beneficiary)
 
(Street Address)
 
(City, State, Zip Code)

4